Exhibit THIS IS THE FORM OF TAX SEPARATION AGREEMENT THAT IS INTENDED TO BE ENTERED INTO BETWEEN CTM MEDIA HOLDINGS, INC. AND IDT CORPORATION, EFFECTIVE AS OF THE CONSUMMATION OF THE SPIN-OFF TAX SEPARATION AGREEMENT This TAX SEPARATION AGREEMENT (this “Agreement”) is dated as of [], 2009, by and between IDT Corporation, a Delaware corporation (“IDT”), and CTM Media Holdings, Inc., a Delaware corporation (“CTM”). WHEREAS, as of the date hereof, IDT is the common parent of an affiliated group of domestic corporations within the meaning of Section 1504(a) of the Code, and the members of the affiliated group have heretofore joined in filing consolidated federal income Tax returns (the “Affiliated Group”); WHEREAS, on or prior to the Distribution Date and effective as of the Effective Time, IDT will contribute to CTM (the “Contribution”) all of the outstanding stock of (i) CTM Media Group, Inc., a New York corporation, (ii) Beltway Acquisition Corporation d/b/a WMET, a Delaware corporation, (iii) IDT Local Media, Inc., a Delaware corporation and (iv) IDT Internet Mobile Group, Inc., a Delaware corporation, which holds all of IDT’s interests in Idea and Design Works LLC. WHEREAS, following the Contribution, IDT intends to effect a spinoff of CTM (and the business units held thereby) whereby IDT will distribute to the holders of IDT Common Stock all of the outstanding shares of CTM Common Stock at the rate of (i) one (1) share of CTM Class A common stock for every three (3) shares of IDT common stock, (ii) one (1) share of CTM Class C common stock for every three (3) shares of IDT Class A common stock, and (iii) one (1) share of CTM Class B common stock for every three (3) shares of IDT Class B common stock, each outstanding as of the Record Date (the “Distribution”, and together with the Contribution, the “Spinoff”). WHEREAS, for United States federal income tax purposes, it is intended that the Contribution will qualify as tax-free under Section 351 of the Code and that the Spinoff will qualify as tax-free under Section 355 of the Code; WHEREAS, as a result of the Spinoff, the Parties desire to enter into this Tax Separation Agreement to provide for certain Tax matters, including the assignment of responsibility for the preparation and filing of Tax Returns, the payment of and indemnification for Taxes, entitlement to refunds of Taxes, and the prosecution and defense of any Tax controversies; NOW, THEREFORE, in consideration of the mutual agreements, provisions and covenants contained in this Agreement, the Parties hereby agree as follows: ARTICLE I. DEFINITIONS SECTION 1.1. General.
